Exhibit 10.24
FIRST AMENDMENT OF AGREEMENT OF PURCHASE AND SALE
AND JOINT ESCROW INSTRUCTIONS
     THIS FIRST AMENDMENT OF AGREEMENT OF PURCHASE AND SALE AND JOINT ESCROW
INSTRUCTIONS (this “First Amendment”) is entered into as of the 22nd day of
July, 2009 (the “Effective Date”), by and among WEST OAHU MALL ASSOCIATES, LLC,
a Hawaii limited liability company (“Seller”); TNP AQUISITIONS, LLC, a Delaware
limited liability company (“Buyer”); and TITLE GUARANTY ESCROW SERVICES, INC.
     WHEREAS, Seller and Buyer entered into that certain Agreement of Purchase
and Sale and Joint Escrow Instructions dated as of July 13, 2009 (the “Purchase
Agreement”) pursuant to which Seller agreed to sell, and Buyer agreed to
purchase, certain real property located in Honolulu, Hawaii and more
particularly described in the Purchase Agreement (the “Property”); and
     WHEREAS, Seller and Buyer desire to amend the Purchase Agreement on the
terms and conditions contained herein.
     NOW, THEREFORE, in consideration of the promises and mutual agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:
     1. Outside Closing Date. The Outside Closing date as defined in Section 1.6
of the Purchase Agreement shall be October 15, 2009.
     2. Seller’s Right to Terminate. The following provision is added to
Section 2.2.3 of the Purchase Agreement: “In the event that Buyer, or an
officer, employee, or agent of Buyer, does not perform a physical inspection of
the Property on or before August 6, 2009, Seller shall have the right to
terminate this Agreement in accordance with the provisions of this section. In
addition, Seller shall have the right to terminate this Agreement in accordance
with the provisions of this section if Buyer fails to provide Seller with an
airline itinerary evidencing airline flights reserved for the purpose of
visiting and inspecting the Property within two (2) business days following the
date upon which the parties hereto fully execute the First Amendment.”
     3. Entire Agreement. The Purchase Agreement, as modified by this First
Amendment, constitutes the entire agreement between the parties hereto with
respect to the transactions contemplated herein, and it supersedes all prior
discussions, understandings or agreements between the parties.
     4. Counterparts. This First Amendment may be executed in any number of
counterparts and it shall be sufficient that the signature of each party appear
on one or more such counterparts. All counterparts shall collectively constitute
a single agreement.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this First Amendment
as of the date first written above.

          SELLER:  West Oahu Mall Associates, LLC,
A Hawaii limited liability company
      By:   /s/ Joseph Daneshgar         Name:   Joseph Daneshgar       
Title:         BUYER:  TNP AQUISITIONS, LLC,
a Delaware limited liability company
      By:   /s/ Anthony W. Thompson         Name:   Anthony W. Thompson         
 

 



--------------------------------------------------------------------------------



 



         

CONSENT OF ESCROW HOLDER
     The undersigned Escrow Holder hereby agrees to (i) accept the foregoing
Amendment, (ii) be Escrow Holder under said Purchase Agreement and Amendment and
(iii) be bound by said agreement in the performance of its duties as Escrow
Holder; provided, however, the undersigned shall have no obligations, liability
or responsibility under (i) this Consent or otherwise unless and until said
Agreement, fully signed by the parties, has been delivered to the undersigned or
(ii) any amendment to said Agreement unless and until the same shall be accepted
by the undersigned in writing.

                  DATED:

      TITLE GUARANTY ESCROW SERVICES, INC (“Escrow Holder”)    
 
 
 
           
 
               
 
      By:        
 
         
 
   
 
      Its:        
 
         
 
   

 